Hart, J., (dissenting). It appears from the record that practically the whole of Bradley County is included in the road district provided for in the act under consideration. Eighty-six per cent, of all the lands are included in the improvement district. There are about 160 miles of public roads embraced in the bill, and this includes all of the public roads in the county, except about 17 miles. In the majority opinion it is said that this court has never decided that the mere inclusion of the whole of a county in a road improvement district renders it void, and the case of Board of Directors v. Collier, 104 Ark. 425, is cited to show that the court has held to the contrary. The court in that case held that a bridge across a navigable stream may be of such special benefit to the lands in the entire county that it may be made the subject of an improvement district and said: “We are not now called on to say whether a single road can benefit the whole of a county so as to justify the imposition of special assessments for its construction.” The court had already decided that question. In Parkview Land Co. v. Road Improvement District No. 1, 92 Ark. 93, the court held that an act of 1907 authorizing the formation of improvement districts in Jefferson County is unconstitutional in so far as it authorizes the formation of the entire county into one district and the building and construction of new roads, but that such provisions might be stricken out and the remainder of the act left in force. Road Imp. Dist. No. 1 v. Glover, 89 Ark. 513, was cited, in support of the holding. In discussing the question in that case the court said: “According to this theory, the district should not extend beyond the limits of the benefits of the improvements made in pursuance of the object of its organization, and should not be extended by many and independent improvements as to include territory in no wise affected by all the improvements. It is obvious the State can not be organized into a district to construct or maintain improvements to be paid for with money derived from local assessments. So counties can not be organized into districts for tbe building, repairing and maintaining roads without usurping the exclusive jurisdiction of roads vested in county court by the Constitution. Its roads and need for roads are too numerous, diverse and independent and some too remote from each other, to be embraced in one district and sustained by local assessments. In such a case the board of directors of the road district would become a partial substitute for the county court vested with its jurisdiction over roads. We do not mean to apply what we have said to improvement districts including cities and towns. That subject is not presented for consideration in this case, but has been considered in another case. Crane v. Siloam Springs, 67 Ark. 30.” In the subsequent case of Swepston v. Avery, 118 Ark. 294, the court quoted the above language with approval. Continuing the court said: “That was said in a case where there was an attempt to form the whole county into a road district, but it is no less applicable in a case like this where more than 95 per cent, of the lands of the county are embraced in the district. The ‘roads and need of roads’ are no less ‘numerous, diverse and independent and some too remote from each other’ where 5 per cent, or less of the county is omitted from the district than where the whole county is embraced. The doctrine of that decision is that on account of the diversity of the road interests of the whole county, or such a substantial portion of it as renders the conditions of the same as if it were the whole county, the project to improve all of the roads does not constitute a single improvement and can not be made the subject-matter of an improvement district for the purpose of levying local assessments to pay for the improvement. It is clearly an evasion of the necessary effect of that decision to attempt to organize substantially the whole of a county into a road improvement district, and it can not be done. It does not follow from this that the improvement must be confined to a single road, or to a road of any particular length. We are holding to the contrary in the case of Cox v. Road Improvement District, 118 Ark. 119. But where such a considerable part of the county is embraced in it as to render the various roads affected by it diverse and independent and remote, then the several improvements can not be ground into one district and treated as single.” Road improvement districts are sustainable only upon the theory that the local assessments are imposed upon the property of persons who are specially and peculiarly benefited by the improvement. The term “local improvement” denotes an improvement made in a particular locality in which the property adjoining or near it is specially benefited. We think all the cases above cited are authorities sustaining our dissent in this case, and they, in effect, hold that where the size and magnitude of the district' as described in the act creating it shows that the localities embraced in the district have diverse and independent interests they can not be embraced in one district. We have already held in the Glover case and the Park-view Land Company case that the whole of a county could not be embraced in one road improvement district. The effect of the opinion in the Swepston case was to hold that a substantial part of the county could not be em-' braced in one district in order to evade the effect of our previous decisions. Such is the case here. Practically all of the county is embraced in the district created by the bill and nearly all of the public roads in the county are included therein. It is evident that the purpose of the framers of the act was to evade our previous decisions holding that an entire county could not be included in one road improvement district. It is true the present bill purports to create two districts, but that is also a mere subterfuge. Article 5, section 1, of our Constitution provides that no law shal be passed except by bill. If the two improvement districts, created should be considered as separate and independent improvements, they could not be included in one bill. It was never intended by the framers of the Constitution that more than one independent and separate subject should be treated in one bill. Hence, if the act in question intends to create separate and independent districts, it is void for that reason. If the districts are to be considered separate and independent, they embrace in the same bill subjects which are not germane to each other, as bearing on the question. See Hickey v. State, 114 Ark. 526. If they are to be treated as one district, then it is void for the reasons above given. What has been said in our dissenting opinion in the case of Easley v. Patterson, ante, p. 52, also applies here. The acts are not precisely the sáme, but they are substantially so. At least they are sufficiently alike, in our judgment, to make the reasoning in that case apply here. Judge Wood concurs in the views the writer has expressed.